Case 2:21-cv-10868-JMV-AME Document 1-1 Filed 05/06/21 Page 1 of 6 PageID: 4




                   Exhibit A
     MID-L-000446-21 01/21/2021 2:23:34 PM Pg 1 of 3 Trans ID: LCV2021160574
Case 2:21-cv-10868-JMV-AME Document 1-1 Filed 05/06/21 Page 2 of 6 PageID: 5
     MID-L-000446-21 01/21/2021 2:23:34 PM Pg 2 of 3 Trans ID: LCV2021160574
Case 2:21-cv-10868-JMV-AME Document 1-1 Filed 05/06/21 Page 3 of 6 PageID: 6
     MID-L-000446-21 01/21/2021 2:23:34 PM Pg 3 of 3 Trans ID: LCV2021160574
Case 2:21-cv-10868-JMV-AME Document 1-1 Filed 05/06/21 Page 4 of 6 PageID: 7
          MID-L-000446-21 01/21/2021 2:23:34 PM Pg 1 of 2 Trans ID: LCV2021160574
 Case 2:21-cv-10868-JMV-AME Document 1-1 Filed 05/06/21 Page 5 of 6 PageID: 8




                           Civil Case Information Statement
 Case Details: MIDDLESEX | Civil Part Docket# L-000446-21

Case Caption: ELANSARY AHMED VS UNITED STATES                        Case Type: AUTO NEGLIGENCE-PERSONAL INJURY (NON-
POSTAL SERVICE                                                       VERBAL THRESHOLD)
Case Initiation Date: 01/21/2021                                     Document Type: Complaint with Jury Demand
Attorney Name: JOHN ROBERT GORMAN                                    Jury Demand: YES - 6 JURORS
Firm Name: LUTZ SHAFRANSKI GORMAN & MAHONEY,                         Is this a professional malpractice case? NO
PA                                                                   Related cases pending: NO
Address: 77 LIVINGSTON AVE P.O. BOX 596                              If yes, list docket numbers:
NEW BRUNSWICK NJ 08903                                               Do you anticipate adding any parties (arising out of same
Phone: 7322490444                                                    transaction or occurrence)? NO
Name of Party: PLAINTIFF : Elansary, Ahmed, E
Name of Defendant’s Primary Insurance Company                        Are sexual abuse claims alleged by: Ahmed E Elansary? NO

(if known): Self Funded
                                                                     Are sexual abuse claims alleged by: Thanaa F Elshater? NO



       THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                          CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




 Do parties have a current, past, or recurrent relationship? NO
 If yes, is that relationship:
 Does the statute governing this case provide for payment of fees by the losing party? NO
 Use this space to alert the court to any special case characteristics that may warrant individual
 management or accelerated disposition:


 Do you or your client need any disability accommodations? NO
        If yes, please identify the requested accommodation:


 Will an interpreter be needed? NO
          If yes, for what language:


 Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




 I certify that confidential personal identifiers have been redacted from documents now submitted to the
 court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

 01/21/2021                                                                                     /s/ JOHN ROBERT GORMAN
 Dated                                                                                                            Signed
     MID-L-000446-21 01/21/2021 2:23:34 PM Pg 2 of 2 Trans ID: LCV2021160574
Case 2:21-cv-10868-JMV-AME Document 1-1 Filed 05/06/21 Page 6 of 6 PageID: 9
